department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp tl-n-4124-01 uilc internal_revenue_service national_office field_service_advice memorandum for from subject richard goldman branch chief branch administrative provisions and judicial practice cc pa apjp taxpayer’s waiver of the right to receive a copy of any original notices or other written communications that are issued to the taxpayer’s representative pursuant to the taxpayer’s power_of_attorney form_2848 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x y date date number a issues whether a taxpayer may waive the right to receive a copy of any notices or other written communications when the original version of the communication has been sent to the taxpayer’s power_of_attorney pursuant to a form_2848 power_of_attorney and declaration of representation conclusions there are no statutory or regulatory provisions that would prohibit a taxpayer from waiving the right to receive a copy of an original notice or communication that was issued to the taxpayer’s representative pursuant to a valid power_of_attorney thus the service may accept and honor such a waiver facts on date the service issued a letter to x and y advising them that the service was going to examine their individual returns the letter contained the following statement regarding x and y’s right to receive a copy of all correspondence sent to their representative i am required by the i r s restructuring and reform act of rra to provide each of you with information concerning your rights and to send each of you a separate copy even if you reside at the same address of all correspondence between myself and your representative i am required to do this even of you have a designated power-of-attorney and there are no provisions for waiving this requirement on date x and y mailed a form_2848 power_of_attorney and declaration of representative to the service the form_2848 was signed by both x and y and by their designated representative line of the form_2848 states the following notices and communications original notices and other written communications will be sent to you and a copy to the first representative listed on line unless you check one or more of the boxes below a b c if you want the first representative listed on line to receive the original and yourself a copy of such notices or communications check this box if you also want the second representative listed to receive a copy of such notices and communications check this box if you do not want any notices or communications sent to your representative s check this box x and y did not check any of the boxes found in line of the form_2848 and instead wrote in see attached statement the attached statement was not separately signed by either x or y although the form_2848 to which it was attached was duly executed by both x and y the attached statement read as follows a statement attached to and made a part of form_2848 power_of_attorney and declaration of representative x and y number a taxpayers waive their rights to receive copies of notices and other written communications all correspondence should be directed to their appointed representative law and analysis sec_601_503 of the service’s statement of procedural rules outlines the requirements of a valid power_of_attorney this section states that the following information must be included in a valid power_of_attorney a requirements a power_of_attorney must contain the following information- name and mailing address of the taxpayer identification_number of the taxpayer ie social_security_number and or employer_identification_number employee plan number if applicable name and mailing address of the recognized representative s description of the matter s for which representation is authorized which if applicable must include- i the type of tax involved ii the federal tax form number iii the specific year s_period s involved and iv in estate matters decedent’s date of death and a clear expression of the taxpayer’s intention concerning the scope of authority granted to the recognized representative sec_601_503 sec_601_503 states that the proper document for a valid power_of_attorney is either a form_2848 or a document that satisfies the requirements as described in sec_601_503 line of the form_2848 advises the taxpayer that unless one or more of the boxes shown in line are checked all original notices and written communications will be issued to the taxpayer and a copy will be issued to the representative this notice and communication section of form_2848 is not listed as one of the necessary requirements of a valid power_of_attorney as described in sec_601_503 thus a taxpayer will not invalidate his or her power_of_attorney by either failing to fill out line of the form_2848 or adding additional language to line of the form_2848 see madison recycling associates v commissioner tcmemo_1992_605 thus the issue becomes whether a taxpayer can waive the right to receive a copy of all notices and written communication there are several statutory and regulatory notice provisions that the service is required to follow none of these provisions however expressly prohibits a taxpayer from waiving the right to receive a copy of an original notice or written communication that was issued to the taxpayer’s representative pursuant to a power_of_attorney sec_601_506 of the service’s statement of procedural rules provides the following requirements for mailing original and copies of original notices and written communication to the taxpayer and the taxpayer’s representative a general any notice or other written communication or a copy thereof required or permitted to be given to a taxpayer in any matter before the internal_revenue_service must be given to the taxpayer and unless restricted by the taxpayer to the representative according to the following procedures- if the taxpayer designates more than one recognized representative to receive notices and other written communications it will be the practice of the internal_revenue_service to give copies of such to two but not more than two individuals so designated in a case in which the taxpayer does not designate which recognized representative is to receive notices it will be the practice of the internal_revenue_service to give notices and other communications to the first recognized representative appointed on the power_of_attorney failure to give notice or other written communication to the recognized taxpayer will not affect the validity of any notice or other written communication delivered to a taxpayer unless otherwise indicated in the document a power_of_attorney other than a form_2848 will be presumed to grant the authority to receive notices or other written communication or a copy thereof required or permitted to be given to the taxpayer in any matter s before the internal_revenue_service to which the power_of_attorney pertains b cases where taxpayer may be contacted directly where a recognized representative has unreasonably delayed or hindered an examination collection or investigation by failing to furnish after repeated request nonprivileged information necessary to the examination collection or investigation the internal_revenue_service employee conducting the examination collection or investigation may request the permission of his her immediate supervisor to contact the taxpayer directly for such information the service’s statement of procedural rules was not enacted by congress and does not have the same force as legislation or regulations 618_f2d_347 5th cir 60_tc_522 furthermore sec_601_506 appears to be merely a housekeeping directive on procedures for issuing notices and communications to the taxpayer’s representative and not a requirement that the taxpayer must receive a copy of all notices and written communications regardless of whether the taxpayer would rather waive the receipt of the notice therefore it cannot be concluded that sec_601_506 prohibits a taxpayer from waiving his right to receive a copy of all communications issued by the service to the taxpayer’s representative sec_3201 of the restructuring and reform act of rra requires the service to send any notice relating to a joint_return under sec_6013 separately to each individual filing the joint_return nothing in sec_3201 of rra prohibits a taxpayer from waiving the right to receive a copy of the original notice or written communication that was issued at the taxpayer’s express direction to the taxpayer’s representative instead sec_3201 of rra merely requires the service to issue a notice to both taxpayers on a joint_return and prohibits the service from issuing just one notice to both joint taxpayers for instance if both of the taxpayers on a joint_return request in a power_of_attorney that all original notices be issued to the taxpayers’ representative s and both taxpayers on a joint_return waive the right to receive a copy of the notice then the requirements of sec_3201 of rra have been satisfied if however only one of the joint taxpayers waives the right to receive a copy of a notice issued to the taxpayers’ representative then pursuant to sec_3201 of rra the service must still issue a copy of the notice to the nonwaiving joint taxpayer sec_6212 of the code states that a notice_of_deficiency shall be sufficient if it is mailed to the taxpayer at the taxpayer’s last_known_address last_known_address has been defined as the taxpayer’s last permanent address or legal residence known by the commissioner or the last known temporary address of a definite duration to which the taxpayer has directed the commissioner to send all communications during such period 74_tc_430 in other words it is the address to which in light of all the surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice to be sent id in cases where a taxpayer files a power_of_attorney with the service that directs the service to send originals of all communications to the address of the named representative such address constitutes the taxpayer’s last_known_address for purposes of sec_6212 honts v commissioner tcmemo_1995_532 therefore if a taxpayer has directed the service to issue all original notices and communications to the taxpayer’s representative as the taxpayer’s last_known_address sec_6212 does not contain any additional requirements that a copy of the notice must still also be issued directly to the taxpayer indeed the mailing of a copy of a deficiency letter other than to the taxpayer’s last_known_address for example where a representative is to receive only copies of original communications sent to the taxpayer has been held to be a mere courtesy the tax_court has held that if a power_of_attorney directs the service to send only copies of notices and communications to the taxpayer’s representative then to send a copy to the power_of_attorney is a mere courtesy extended by the commissioner 95_tc_610 by the same token if the power_of_attorney directs the service to send all original notices and written communications to the taxpayer’s representative then sending a copy of the notices and written communications to the taxpayer could also be considered a mere courtesy in addition to the lack of statutory support for prohibiting a taxpayer from waiving the taxpayer’s right to receive a copy of a notice or other written communication that was issued to the taxpayer’s representative pursuant to a power_of_attorney there are several potential problems that would instead support the premise of allowing a taxpayer to waive the right to receive a copy of a notice if that notice was already issued to a representative sec_6304 provides in relevant part that without prior consent of the taxpayer the secretary may not communicate with the taxpayer in connection with the collection of any unpaid tax if the secretary knows such person is represented by any person authorized to practice before the internal_revenue_service unless such person fails to respond within a reasonable period of time or unless such person consents to direct communication with the taxpayer it is the service’s position that generally a form_2848 constitutes prior consent by both the taxpayer and the taxpayer’s representative for the secretary to communicate with the taxpayer even though the taxpayer is represented by counsel sec_6304 evidences however a general intent by congress for the service to not communicate with a taxpayer in connection with the collection_of_taxes if that taxpayer is represented thus sec_6304 suggests that it is not appropriate for the service to issue directly to the taxpayer copies of communications that were originally issued to the taxpayer’s representative pursuant to a power_of_attorney where the taxpayer has specifically directed the service not to communicate directly with him or her furthermore there are situations where communications with a taxpayer who is represented may constitute an unethical ex_parte contact most states and federal courts have adopted the aba model rules of conduct model rule communication with person represented by counsel provides that in representing a client a lawyer shall not communicate about the subject of the representation with a person the lawyer knows to be represented by another lawyer in the matter unless the lawyer has the consent of the other lawyer or is authorized by law to do so model rule applies to government attorneys u s c sec_530b see also ccdm notice n date although it is the service’s position that the taxpayer’s representative has generally consented to any communication from the service to the taxpayer by the representative’s signature on the form_2848 where the taxpayer has specifically directed the service to only communicate with his or her representative our failure to honor such a request may implicate model rule if a government attorney is involved in the communication a taxpayer may also have valid personal reasons for not wanting to receive correspondence directly from the internal_revenue_service in light of sec_1002 of rra which states that the internal_revenue_service shall place a greater emphasis on serving the public and meeting taxpayer’s needs and the absence of any legislative or regulatory authority prohibiting the taxpayer from waiving his or her right to receive a copy of all notices and written communications issued to the taxpayer’s representative there does not appear to be any reason why the service should not respect the wishes of the taxpayer in conclusion we believe that a taxpayer can direct the service to issue all notices and written communications to the taxpayer’s representative and we believe that the taxpayer can also waive the right to receive copies of the notices and written communications issued to the taxpayer’s representative furthermore we conclude that inasmuch as the attachment of a waiver to the form_2848 would not invalidate the form_2848 the current format of the form_2848 may still be used if the taxpayer attaches a waiver this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
